Howard, J.—
The note of the defendant Was merged and extinguished by the judgment. That having been rendered Upon the note, after he had filed his petition for a discharge in bankruptcy, it constitutes a debt, originating at the time, and was not provable under the commission. Consequently the discharge was no bar to the judgment, and furnishes no defence to this action. Holbrook v. Foss, 27 Maine, 441; Pike v. McDonald, 32 Maine, 418.

Judgment for the plaintiff.

Shepley. C. J., and Tenney and Appleton, J. J., concurred.